                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CAROL ROUGVIE, et al.                             CIVIL ACTION

                      vs.                          NO. 15-724

 ASCENA RETAIL GROUP, INC., et al.



                                            ORDER

       AND NOW, this 12th day of February 2019, upon considering the Comlish Objectors'

Motion for attorneys' fees and incentive awards (ECF Doc. No. 342), without objection, and for

reasons in the accompanying Memorandum, it is ORDERED the Comlish Objectors' Motion

(ECF Doc. No. 342) is GRANTED in part and DENIED in part:

       1.      We grant the Motion to require, no earlier than March 15, 2019, the Claims

Administrator release $78,000 from the Settlement Fund payable to the Competitive Enterprise

Institute Center for Class Action Fairness; and,

       2.      We deny the Motion for $1000 incentive awards as the Comlish Objectors failed

to adduce evidence of their efforts other than providing their name to lawyers.
